United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Leo Glover, for the appellant
Office of the Solicitor, for the Director

Docket No. 10-2136
Issued: July 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 20, 2010 appellant filed a timely appeal from a February 23, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her emotional
condition claim and an April 23, 2010 nonmerit decision denying her request for an oral hearing
as untimely. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an emotional condition in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for a hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 15, 2009 appellant, then a 45-year-old security specialist, filed an
occupational disease claim for a job-related stress/illness commencing October 8, 2009. She
claimed that she was repeatedly harassed by her supervisor and forced to leave her job to seek
immediate medical attention. Appellant stopped work October 8, 2009 and returned to work
November 10, 2009 as a management analyst.
In a December 21, 2009 letter, OWCP advised appellant that additional factual and
medical information were necessary to support her claim.
In response, appellant submitted a workers’ compensation package detailing her claim.
On October 8, 2009 Margaret Rodeheaver, appellant’s supervisor, held a meeting with her and a
coworker to discuss a checklist. During the meeting, appellant stated that she was questioned on
security material and whether she had attended the security manager’s meetings. Her supervisor
requested verification of her attendance as well as the minutes of the meetings. Appellant stated
that, after her coworker was allowed to leave the meeting, her supervisor continued to question
her about the remainder of the checklist items. She contended these were the responsibility of
her coworker and for which she had no information. When appellant questioned her supervisor
on why her coworker, who was the newest member of security, could attend the security
trainings as he was not a security manager, she was told it was management’s decision.
Appellant’s supervisor denied appellant’s request for leave due to mission requirements and
indicated that medical documentation was needed to support her sick leave request the next day,
Friday, October 9, 2009 as it appeared appellant was abusing her leave prior to a three-day
weekend. Appellant became upset and told her supervisor that the medical appointment was
scheduled at her physician’s request. She indicated that her requests for leave the following
Tuesday and Wednesday were denied as her supervisor wanted the checklists completed.
Appellant thereafter scheduled a meeting with the Equal Employment Opportunity (EEO) office
and, as she left her office, began to experience shortness of breath. She related that a coworker
took her to the hospital as she was having shortness of breath and crying.
In an October 27, 2009 EEO complaint form, appellant alleged that she was
discriminated against on the basis of race and reprisal for past EEO activity when she was
harassed by management. She alleged on September 10 and 18, 2009, she received oral
counseling about her perfume; on October 2, 2009, she was accused of signing in at an earlier
time; October 8, 2009, she was verbally denied sick leave but then she was informed by
electronic mail that her sick leave was approved but she must bring in a physician’s excuse; on
October 8, 2009, she was denied restored leave; and on October 8, 2009, she was denied training
after she was directed to research the location of and provide a cost analysis of such training.
Appellant submitted copies of medical documentation from her physician and specialists,
including diagnostic testing and copies of leave requests. The October 8, 2009 discharge
instructions from the Houston Medical Center Emergency Department provided a final diagnosis
of anxiety-related symptoms.
In a December 16, 2009 letter, the employing establishment controverted appellant’s
claim. It submitted a copy of a November 24, 2009 FECA Fraud Investigative Unit report,

2

which concluded that her problems appeared to be self-generated and not the result of her work
environment. The employing establishment also submitted October 9 and November 17, 2009
statements from Ms. Rodeheaver, branch chief, Force Development and Training.
In an October 9, 2009 letter, Ms. Rodeheaver related that a review of the self-inspection
checklist and other program documents, which needed to be completed before the deadline of
October 16, 2009 took place on the afternoon of October 8, 2009 with appellant, the primary
security program manager and another security manager. A review of the checklist progress
indicated that many checklist items needed attention and other program materials were not fully
in order or inspection ready. Ms. Rodeheaver stated that, after the other program manager left,
she continued the progress review with appellant. When the review was completed, she
informed appellant that her request for 16 hours of restored annual leave for October 13 to 14,
2009 was denied. Ms. Rodeheaver indicated that Donna Mills, division chief, concurred on the
denial based on the mission requirements of the agency. She also informed appellant that
medical documentation was required for eight hours of sick leave requested for the next day,
October 9, 2009. Ms. Rodeheaver stated that the reason medical documentation was requested
was due to appellant’s previous use of leave which seemed to correspond with office deadlines,
holidays or other planned leave. Appellant told Ms. Rodeheaver that she would be visiting the
EEO office.
On November 17, 2009 Ms. Rodeheaver stated that appellant was assigned as primary
security manager and responsible for numerous programs for the communications directorate as
well as self-inspection of those programs. Before the October 8, 2009 incident, appellant had
taken leave related to high blood pressure testing. Ms. Rodeheaver stated that appellant sought
medical attention for stress-related symptoms on October 8, 2009 after being denied annual leave
for October 13 and 14, 2009, which had been requested earlier on the afternoon of
October 8, 2009. She stated that appellant was on leave from October 9 to November 9, 2009,
with no lost pay.
In a February 23, 2010 decision, OWCP denied appellant’s claim for an emotional
condition finding that she failed to establish a compensable employment factor.
In a March 30, 2010 appeal request form, postmarked April 1, 2010, appellant requested
an oral hearing. In a letter also dated March 30, 2010, she provided authorization for her
representative to represent her at the oral hearing.
By decision dated April 23, 2010, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing on the grounds it was not timely filed. It found that she
could have her claims further addressed by requesting reconsideration.
On appeal, appellant alleged that her April 1, 2010 request for an oral hearing was timely
as OWCP’s February 23, 2010 decision was postmarked March 5, 2010.
LEGAL PRECEDENT -- ISSUE 1
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that she has an emotional

3

or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of FECA. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of her work or her fear and anxiety regarding her
ability to carry out her work duties.3 By contrast, there are disabilities having some kind of
causal connection with the employment that are not covered under workers’ compensation law
because they are not found to have arisen out of employment, such as when disability results
from an employee’s fear of reduction-in-force or frustration from not being permitted to work in
a particular environment or hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.5 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.6
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.7
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim but rather must be corroborated by the
evidence.8 Mere perceptions and feelings of harassment or discrimination will not support an
2

D.L., 58 ECAB 217 (2006).

3

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

4

Id.

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 556 (1991).
6

See William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).

4

award of compensation. The claimant must substantiate such allegations with probative and
reliable evidence.9 The primary reason for requiring factual evidence from the claimant in
support of her allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.10
ANALYSIS -- ISSUE 1
Appellant alleged an emotional condition commencing October 8, 2009 causally related
to factors of her federal employment. She attributed her emotional condition to administrative
and personnel actions taken by management. As noted, administrative and personnel matters are
not covered under FECA absent evidence which establish that appellant’s employer either erred
or acted abusively in the administrative or personnel action.11
On October 8, 2009 appellant together with another coworker, was questioned by her
supervisor regarding a progress review of the self-inspection checklist and related program
documents which needed to be completed by October 16, 2009. She was instructed to provide
additional material and evidence with regard to certain checklist items. Appellant characterized
her treatment by Ms. Rodeheaver as harassment and discrimination. She expressed her
frustration over being questioned about the progress review of the self-inspection checklist.
Appellant did not attribute her condition to any requirement involving her assigned duties under
Cutler.12 Appellant did not provide details about this allegation or supporting evidence to
establish as factual that she was being treated differently than her coworker with regard to the
material her supervisor requested. The Board finds that she has not established a compensable
employment factor.13
On October 8, 2009 appellant stated that she was denied annual leave for October 13
and 14, 2009 due to mission requirements and that she was requested to submit medical
documentation for her sick leave for October 9, 2009. The Board has held that matters regarding
the use of leave are generally not considered compensable factors of employment as they are
administrative functions of the employer and not duties of the employee.14 This allegation is
unrelated to appellant’s regular or specially assigned work duties. In her October 9, 2009 letter,
appellant’s supervisor indicated that annual leave was denied due to mission requirements of the
October 16, 2009 deadline for completing a self-inspection checklist for a unit compliance
9

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
10

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

11

Kim Nguyen, 53 ECAB 127 (2001).

12

Peter D. Butt, Jr., 56 ECAB 117 (2004); Cutler, supra note 3.

13

Sherry L. McFall, 51 ECAB 436 (2000).

14

C.T., Docket No. 08-2160 (issued May 7, 2009).

5

program. The supervisor further indicated that medical documentation was requested for
appellant’s use of sick leave as her previous leave use habits corresponded with office deadlines,
holidays or other planned leave. Ms. Rodeheaver provided a reasonable explanation for her
decisions regarding appellant’s use of leave. Appellant did not establish a compensable work
factor in this matter.
Appellant also expressed her dissatisfaction over why her coworker, who was the newest
member of security, was allowed to attend security trainings as he was not a security manager.
The Board has held that frustration with the policies and procedures of the employing
establishment are administrative matters and are not compensable factors of employment.15 In
this case, appellant provided nothing to substantiate employing establishment error with respect
to its decision to have her coworker attend the security trainings. She therefore failed to show
error or abuse with the policies and procedures of the employing establishment. Thus, appellant
failed to establish a compensable employment factor.
In her EEO complaint form, appellant asserted that she was harassed by and retaliated
against by management, when she received oral counseling on September 10 and 18, 2009 about
her perfume a coworker complained about; on October 2, 2009, when she was accused of signing
in at an earlier time; and on October 8, 2009, when she was denied training. These matters are
administrative as they relate to discipline, investigating and monitoring an employee’s activities
and training.16 Appellant did not provide evidence, apart from her assertions, that the employer
acted unreasonably in these administrative matters. She did not submit any final determinations
from the EEO process tending to support that the employer acted unreasonably in its
administrative capacity.17 Thus, appellant has not established a compensable factor of
employment in this regard.
As the record lacks probative evidence to support appellant’s claim, the Board finds that
she has not established a compensable factor of employment. Appellant therefore did not
establish that she sustained a stress-related condition in the performance of duty as alleged.18
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the

15

See William Karl Hansen, 49 ECAB 140 (1997).

16

See V.W., 58 ECAB 428 (2007) (the handling of disciplinary actions and the monitoring of work activities are
generally related to the employment but are administrative functions of the employer and not duties of the
employee); James E. Norris, 52 ECAB 93 (2000) (training of employees is an administrative matter); C.F., Docket
No. 08-1102 (issued October 10, 2008) (investigations and reactions to disciplinary matters are administrative in
nature and not compensable unless it is established that management erred or acted abusively).
17

James E. Norris, id. (grievances and EEO complaints, by themselves, do not establish that workplace
harassment or unfair treatment occurred).
18

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

6

issuance of the decision, to a hearing on her claim before a representative of the Secretary.19
Section 10.617 and 10.618 of the federal regulations implementing this section of FECA
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.20 Although there is no right to a review of the
written record or an oral hearing if not requested within the 30-day time period, OWCP may
within its discretionary powers grant or deny appellant’s request and must exercise its
discretion.21
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim on February 23, 2010. Appellant’s request for an oral
hearing was dated March 30, 2010 and postmarked April 1, 2010. The date of filing of her
hearing request is determined by the date of the postmark.22 Appellant’s April 1, 2010 hearing
request was made more than 30 days after the date of OWCP’s February 23, 2010 decision. She
contends on appeal that her April 1, 2010 request was timely as the February 23, 2010 decision
was postmarked March 5, 2010.23 The evidence of record at the time of OWCP’s April 23, 2010
decision reflects that the decision denying her claim was issued on February 23, 2010 therefore
the Board finds that her hearing request was not timely. The 30-day time period for determining
the timeliness of appellant’s request for an oral hearing or review commences on the first day
following the issuance of OWCP’s decision.24 As OWCP’s decision was issued February 23,
2010, the 30-day period for requesting an oral hearing began to run on February 24, 2010 and the
last or 30th day was March 25, 2010. Since appellant’s request for an oral hearing was
postmarked April 1, 2010, it is untimely. Accordingly, she was not entitled to a hearing as a
matter of right.
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled as a matter of right. In its April 23, 2010 decision, it properly exercised its discretion.
OWCP considered the issue involved and had denied appellant’s request for a hearing on the
basis that her claim on the issue of whether she established an injury in the performance of duty
could be adequately addressed through the reconsideration process and the submission of
additional evidence. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
19

5 U.S.C. § 8124(b)(1).

20

20 C.F.R. §§ 10.616, 10.617.

21

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

22

See N.M., 59 ECAB 511 (2008) (a hearing request must be sent within 30 days of the date of the decision for
which a hearing is sought as determined by postmark or other carrier’s date marking).
23

A copy of an envelope postmarked March 5, 2010 was submitted on appeal and is of record after OWCP’s
April 23, 2010 decision. However, the Board may not consider new evidence for the first time on appeal or
evidence that was not before OWCP at the time of its decision. 20 C.F.R. § 501.2(c); see Robert H. St. Onge,
43 ECAB 1169 (1992).
24

See also John B Montoya, 43 ECAB 1148, 1151-52 (1992); see Donna A. Christley, 41 ECAB 90, 91 (1989).

7

deduction from established facts.25 In the present case, OWCP did not abuse its discretion in
denying a discretionary hearing. For these reasons, it properly denied appellant’s request for an
oral hearing under section 8124 of FECA.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty. The Board also finds that OWCP
properly denied her request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the April 23 and February 23, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

25

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

8

